

116 HR 2012 IH: Respect States’ and Citizens’ Rights Act of 2019
U.S. House of Representatives
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2012IN THE HOUSE OF REPRESENTATIVESApril 1, 2019Ms. DeGette introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to provide that Federal law shall not preempt State law.
	
 1.Short titleThis Act may be cited as the Respect States’ and Citizens’ Rights Act of 2019. 2.In generalSection 708 of the Controlled Substances Act (21 U.S.C. 903) is amended—
 (1)by striking No provision and inserting (a) In general.—Except as provided in subsection (b), no provision; and (2)by adding at the end the following:
				
 (b)Special rule regarding State marihuana lawsIn the case of any State law that pertains to marihuana, no provision of this title shall be construed as indicating an intent on the part of the Congress to occupy the field in which that provision operates, including criminal penalties, to the exclusion of State law on the same subject matter, nor shall any provision of this title be construed as preempting any such State law..
			